DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 have been cancelled. Claims 15-26 have been added and are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17, 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20200296415 A1).

Regarding claim 15, Chen teaches an image decoding method performed by a decoding apparatus, the method comprising: 
acquiring image information including inter-prediction mode information through a bitstream (The coding mode information can be used to determine whether the spatial prediction unit 360 or the temporal prediction unit 362 is to be selected. [0055]); 
generating a subblock merge candidate list of a current block based on the inter- prediction mode information ([0114] In some embodiments of the present disclosure, a CU or PU can be split into, for example, 2 or 4 sub-blocks. For each sub-block, the weight of the control point which is contained in the sub-block can be used for the sub-block.); 
selecting one candidate among candidates included in the subblock merge candidate list (An index can be signalled to indicate the one candidate to be used for the current CU. [0062]); and 
generating prediction samples of the current block based on motion information for the selected candidate and a weight index for the selected candidate (bi-predicting the coding unit based on the determined weight. In some embodiments, the weight can be determined based on a weight index signaled in a bitstream. [0006]), 
wherein the subblock merge candidate list comprises a constructed affine merge candidate ([0114] In some embodiments of the present disclosure, a CU or PU can be split into, for example, 2 or 4 sub-blocks. For each sub-block, the weight of the control point which is contained in the sub-block can be used for the sub-block. For a sub-block having no control point in the control point combination of the current constructed affine merge candidate, a pre-defined rule can be used to derive a weight value.), 
wherein the constructed affine merge candidate is generated based on at least two of a control point CPO related to a top-left corner of the current block, a control point CP1 related to a top-right corner of the current block, a control point CP2 related to a bottom-left corner of the current block, and a control point CP3 related to a bottom-right corner of the current block ([0121] Exemplary partitions with respect to 4 CPs are further provided below. As shown in FIG. 11, for the combination {CP.sub.1, CP.sub.2, CP.sub.3, CP.sub.4}, the CU or PU 1100 can be partitioned into four sub-blocks 1101, 1102, 1103, and 1104. The weight of CP.sub.1 can be used for the top-left sub-block 1101. The weight of CP.sub.2 can be used for the top-right sub-block 1102. The weight of CP.sub.3 can be used for the bottom-left sub-block 1103. The weight of CP.sub.4 can be used for the bottom-right sub-block 1104.),
wherein based on a case that the constructed affine merge candidate is generated based on { CPO, CP2, CP3 }, a weight index for the constructed affine merge candidate is equal to a weight index for the CPO (Fig. 10G; The weight of the top-right sub-block 1072 may be set as one of the following: the average value of all three weights; the average value of the weight of CP.sub.1 and the weight of CP.sub.4; the middle value of the three weights; one of the three weights of CP.sub.1, CP.sub.3, CP.sub.4 which has the smallest difference from the equal weight; one of the weight of CP.sub.1 and the weight of CP.sub.4 which has the smaller difference from the equal weight; the equal weight; or another default value [0120].), and 
wherein based on a case that the constructed affine merge candidate is generated based on {CP1, CP2, CP3}, the weight index for the constructed affine merge candidate is equal to a weight index for the CP1 (Fig. 10H; The weight of the top-left sub-block 1081 may be set as one of the following: the average value of all three weights; the average value of the weight of CP.sub.2 and the weight of CP.sub.3; the middle value of the three weights of control points; one of the three weights of CP.sub.2, CP.sub.3, CP.sub.4 which has the smallest difference from the equal weight; one of the weight of CP.sub.2 and the weight of CP.sub.3 which has a smaller difference from the equal weight; the equal weight; or another default value. [0121]).

Regarding claim 16, Chen teaches the image decoding method of claim 15, wherein the weight index for the CPO is equal to a weight index of a block used to derive a CPMV (Control Point Motion Vector) for the CPO among neighboring blocks of the CPO, and wherein the neighboring blocks of the CPO comprise a top-left corner neighboring block of the current block, a left neighboring block adjacent to a bottom side of the top-left corner neighboring block, and a top neighboring block adjacent to a right side of the top-left corner neighboring block (Fig. 10G; The weight of the top-right sub-block 1072 may be set as one of the following: the average value of all three weights; the average value of the weight of CP.sub.1 and the weight of CP.sub.4; the middle value of the three weights; one of the three weights of CP.sub.1, CP.sub.3, CP.sub.4 which has the smallest difference from the equal weight; one of the weight of CP.sub.1 and the weight of CP.sub.4 which has the smaller difference from the equal weight; the equal weight; or another default value [0120].).

Regarding claim 17, Chen teaches the image decoding method of claim 15, wherein the weight index for the CP1 is equal to a weight index of a block used to derive a CPMV (Control Point Motion Vector) for the CP1 among neighboring blocks of the CP1, and wherein the neighboring blocks of the CP1 comprise a top-right corner neighboring block of the current block, and a top neighboring block adjacent to a left side of the top-right corner neighboring block (Fig. 10H; The weight of the top-left sub-block 1081 may be set as one of the following: the average value of all three weights; the average value of the weight of CP.sub.2 and the weight of CP.sub.3; the middle value of the three weights of control points; one of the three weights of CP.sub.2, CP.sub.3, CP.sub.4 which has the smallest difference from the equal weight; one of the weight of CP.sub.2 and the weight of CP.sub.3 which has a smaller difference from the equal weight; the equal weight; or another default value. [0121]).

Regarding claim 22, Chen teaches the image decoding method of claim 15, wherein based on a case that the constructed affine merge candidate is generated based on { CPO, CP2, CP3}, the weight index for the constructed affine merge candidate is set equal to the weight index for the CPO regardless of a weight index for the CP2 and a weight index for the CP2 (Fig. 10G; The weight of the top-right sub-block 1072 may be set as one of the following: the average value of all three weights; the average value of the weight of CP.sub.1 and the weight of CP.sub.4; the middle value of the three weights; one of the three weights of CP.sub.1, CP.sub.3, CP.sub.4 which has the smallest difference from the equal weight; one of the weight of CP.sub.1 and the weight of CP.sub.4 which has the smaller difference from the equal weight; the equal weight; or another default value [0120].).

Regarding claim 23, Chen teaches the image decoding method of claim 15, wherein based on a case that the constructed affine merge candidate is generated based on {CP1, CP2, CP3}, the weight index for the constructed affine merge candidate is set equal to the weight index for the CPO without comparing the weight index for the CPO to a weight index for the CP2 or a weight index for the CP3 (Fig. 10H; The weight of the top-left sub-block 1081 may be set as one of the following: the average value of all three weights; the average value of the weight of CP.sub.2 and the weight of CP.sub.3; the middle value of the three weights of control points; one of the three weights of CP.sub.2, CP.sub.3, CP.sub.4 which has the smallest difference from the equal weight; one of the weight of CP.sub.2 and the weight of CP.sub.3 which has a smaller difference from the equal weight; the equal weight; or another default value. [0121]).

Regarding claims 21, 24-25, the encoding method of claims 21, 24-25 are rejected under the same arts and evidence used to reject the decoding method of claims 15-17, 22-23.

Regarding claim 26, the non-transitory computer readable digital storage medium of claim 26 is rejected under the same arts and evidence used to reject the decoding method of claims 15-17, 22-23.

Allowable Subject Matter
Claim 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486